DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s claim amendments and arguments in the reply filed on April 25, 2022 are acknowledged and have been considered. Claims 1-9, 11, and 14-20 are pending.  Claims 1-9 and 11 are under consideration in the instant office action. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 10 and12-13 are canceled. Applicant’s claim amendments and arguments did not overcome the rejections under 35 USC 103 for reasons set forth in the previous office action and herein below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-9 and 11 remain rejected under 35 U.S.C. 103 as being unpatentable over Mahajan et al. (WO 2008/062476, IDS reference), Barnes et al. (WO 2014/140867), Leland et al. (US 2013/0101684), Therapeutic options for patients unable to take solid oral dosage forms (Prepared by UK Medicines Information (UKMi) pharmacists for NHS healthcare professionals Date prepared: January 2011) hereinafter UKMi, Creekmore et al. (WO 2012/160352), Ray, II (US Patent No. 8327610), and Yano et al. (US 2010/0151034, IDS reference).
Note: Barnes et al. (WO 2014/140867), Leland et al. (US 2013/0101684), and Therapeutic options for patients unable to take solid oral dosage forms (Prepared by UK Medicines Information (UKMi) pharmacists for NHS healthcare professionals Date prepared: January 2011) hereinafter UKMi are maintained.

Note: The claims are examined only with respect to the elected species.
Applicant Claims

Applicants claim a stable multi-particulate pharmaceutical composition comprising pellets.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Mahajan et al., teach HMG-CoA reductase inhibitors are a well known class of compounds used to lower cholesterol. Representative examples of such inhibitors include lovastatin (Mevacor) pravastatin (Pravachol), simvastatin (Zocor), fluvastatin (Lescol), atorvastatin (Lipitor), cerivastatin (Baycol and rosuvastatin (Crestor). Collectively, these compounds are known as "statins". Statins lower blood levels of LDL, as well blood fats called triglycerides, but statins also increase blood levels of HDL, known as "good cholesterol." (see page 1, lines 10-15). A pharmaceutical composition is provided comprising a therapeutically effective amount of a HMG-CoA reductase inhibitor and an inorganic salt of a monovalent cation (page 2, lines 13-15). A pharmaceutical composition comprising at least one HMG Co-A reductase inhibitor and inorganic salt of monovalent cation (see claim 1). The HMG Co-A reductase inhibitor of claim 1 is rosuvastatin or pharmaceutically acceptable salts thereof (see claim 2). The inorganic salt of claim 1 wherein the monovalent cation is sodium, lithium, or potassium (see claim 3). The inorganic salt of claim 3 is sodium bicarbonate, sodium chloride, sodium citrate, sodium dihydrogen phosphate dihydrate, sodium dihydrogen phosphate monohydrate, sodium dihydrogen phosphate trihydrate, sodium bicarbonate, sodium carbonate, sodium hydroxide and mixtures thereof (see claim 4).  A pharmaceutical composition comprising (a) rosuvastatin or pharmaceutically acceptable salts thereof and (b) at least one inorganic salt of monovalent cation selected from the group comprising of sodium bicarbonate, sodium chloride, sodium citrate, sodium dihydrogen phosphate dihydrate, sodium dihydrogen phosphate monohydrate, sodium dihydrogen phosphate trihydrate, sodium bicarbonate, sodium carbonate, sodium hydroxide and mixtures thereof (see claim 5). Other excipients contemplated by the present invention include binders, such as acacia gum, pregelatinized starch, sodium alginate, glucose and other binders used in wet and dry granulation and direct compression tableting processes; disintegrants such as sodium starch glycolate, crospovidone, low-substituted hydroxypropyl cellulose and others; lubricants such as magnesium stearate , calcium stearate and sodium stearyl fumarate; flavorings; sweeteners; preservatives; pharmaceutically acceptable dyes and glidants such as silicon dioxide. The pharmaceutical compositions of the present invention can be prepared by employing techniques well known in the art, such as wet and dry granulation or direct compression (page 7, lines 8-16). It must be clear that both wet and dry granulation result in the formation of pellets, particles, or granules as conventionally known in the art. The inorganic salt can be present in an amount less than about 50%, more preferably less than about 10% and more preferably less than about 3% by weight, based on the total weight of the composition (page 6, lines 10-12). In one embodiment the present invention, a pharmaceutical composition for oral administration, comprises rosuvastatin or its pharmaceutically acceptable salts, and an inorganic salt of a monovalent cation, wherein the pH of the composition is less than or equal to about 8.0. In one aspect, the pharmaceutical composition of the present invention is an oral dosage form. Oral dosage forms include, but are not limited to, tablets, pills, capsules, troches, sachets, suspensions, powders, lozenges, elixirs and the like, with tablets being preferred. The pharmaceutical compositions may farther contain one or more pharmaceutically acceptable excipients. Suitable excipients and the amounts to use may- be readily determined by the formulation scientist based upon experience and consideration of standard procedures and reference works in the field, e.g., the buffering agents, sweetening agents, binders, diluents, fillers, lubricants, wetting agents mid disintegrants described hereinabove (page 6, lines 13-25). In one aspect, the pharmaceutical composition of the present invention is- an oral dosage form. Oral dosage forms include, but are not limited to, tablets, pills, capsules, troches, sachets, suspensions, powders, lozenges, elixirs and the like, with tablets being preferred. The pharmaceutical compositions may further contain one or more pharmaceutically acceptable excipients. Suitable excipients and the amounts to use may be readily determined by the formulation scientist based upon experience and consideration of standard procedures and reference works in the field, e.g., the buffering agents, sweetening agents, binders, diluents, fillers, lubricants, wetting agents and disintegrants described hereinabove (see page 6, lines 17-25).
Ascertainment of the Difference between Scope the Prior Art and the Claims
(MPEP §2141.012)
Mahajan et al. do not specifically teach the method steps in which opening a capsule comprising pellets or granules are opened and the contents of the capsule are emptied onto soft food and are consumed with the food and the limitations of claim 2. These deficiencies are cured by the teachings of Barnes et al., Leland et al., and UKMi.
Barnes et al. teach pharmaceuticals are associated with beads and administered with food, beverage or cosmetic to provide ease of administration to subjects with dysphagia (see abstract). Solid oral dosage forms (e.g. pills or tablets etc.) come in a variety of size, shapes, textures and coatings and are generally unpleasant and time consuming to administer, even for people who can manage to swallow them, due to size, stickiness, taste, aftertaste or frequency of administration. In people who have dysphagia, swallowing solid oral dosage forms may be vary painful, if not impossible (e.g. stroke patients) (page 1). In one embodiment, the composition is formulated to alleviate difficulty swallowing in a subject in need thereof. The subject in need thereof can be suffering from dysphagia. In certain embodiments, the composition is formulated to be safe and efficacious when administered to the subject in food, beverage or cosmetic. In other embodiments the compositions are designed for compatability with and stability in foodstuffs. The mouthfeel, taste, smell and/or texture of the food, beverage or cosmetic is generally not substantially changed from food, beverage or cosmetic not comprising the composition in the subject in need thereof (see page 2 summary of invention). The composition of claim 1 , wherein the active pharmaceutical ingredient is selected from the group consisting of nifedipine, metoprolol succinate, isosorbide mononitrate, furosemide, hydrochlorothiazide, diltiazem, verapamil, digoxin, enalapril, lisinopril, ramipril, amlodipine, theophylline, ferrous fumarate and gluconate, atorvastatin, rosuvastatin, levothyroxine, metformin, potassium chloride, trazodone, carbidopa/levodopa, gabapentin, carbamazepine, bupropion, olanzapine, chlorpromazine, valproic acid, clarithromycin, azithromycin, ciprofloxacin, amoxicillin, naproxen sodium, prednisone, acetaminophen, ibuprofen and ranitidine (see claim 44).
Leland et al. teach according to some embodiments, the pharmaceutical composition can comprise any bitter tasting pharmaceutically active ingredient. Non-limiting examples of bitter pharmaceutical compounds include: acetaminophen, ampicillin, azithromycin, chlorpheniramine, cimetidine, dextromethorphan, diphenhydramine, erythromycin, ibuprofen, penicillin, phenylbutazone, pseudoephedrine, ranitidine, spironolactone statins (including, but not limited to, atorvastatin, cerivastatin, fluvastatin, lovastatin, mevastatin, pitavastatin, pravastatin, rosuvastatin, and simvastatin) and theophylline.
UKMi teaches some patients are unable to take medicines in solid oral dosage forms because they have swallowing difficulties or feeding tubes. The choice of medicine for these patients should be made on individual basis taking into account the patient’s method of feeding, the practicalities of administration, product quality and cost (see summary). Some hard gelatin capsules can be opened and their contents mixed with water or administered with food. Some capsules may be too small to manipulate. Capsules should only be opened immediately before administration (see page 18).

Mahajan et al. do not specifically teach the limitations of claim 3 wherein the capsule is opened using a capsule opening device. This deficiency is cured by the teachings of Ray, II.
Ray, II teaches a medicinal extractor that may open and empty pharmaceutical capsules of variable sizes. The medicinal extractor may have a cover that swings open to expose an interior chamber for a powder-filled medication capsule to be dropped into, and the cover may then be closed. The medicinal extractor may have squeezable side depressors on each side for manually squeezing or holding the capsule in place horizontally. Once closed, the cover may be pushed down to compress two components of the medicinal extractor that are moveable with respect to each other. As the moveable components compress, the cover may press the capsule downward onto a hollow piercing element. The hollow piercing element may puncture the capsule to allow medication within the capsule to fall through the hollow piercing element and into a collection chamber or onto a surface below the medicinal extractor for collection (see abstract).

Mahajan et al. do not specifically teach the inclusion of taste masking coating on the pellets as recited in claim 6. This deficiency is cured by the teachings of Creekmore et al.
Creekmore et al. teach pharmaceutical compositions and more particularly to a pharmaceutical composition containing bis[(E)-7-[4-(4-fluorophenyl)-6-isopropyl-2- [methyl(methylsulfonyl)amino]pyrimidin-5-yl]-(3R, 5S)-3,5-dihydroxyhept-6-enoic acid] calcium salt (of the formula I hereinafter, also known as rosuvastatin calcium and referred to hereinafter as "the Agent") and processes for their manufacture (see page 1). Therefore in a first aspect of the invention there is provided a pharmaceutical formulation comprising a rosuvastatin calcium containing layer spray coated onto a tablet, pellet or granule core, said rosuvastatin calcium containing layer comprising rosuvastatin calcium and a first coating polymer in a ratio of between approximately 1:8 to 2 :1. In this context "approximately" is to be understood to mean +/- 0.1. In one aspect, the Agent is sprayed onto a tablet core. In another aspect, the Agent is sprayed onto a pellet core. In a further aspect, the Agent is sprayed onto a granule core (see page 3). Additionally, other components may be added into the formulation for cosmetic or commercial purposes. For example a flavouring might be added in order to mask the taste of one or more component. Conveniently a flavouring may be added in the topcoat (see page 6). The tablet, pellet or granule core can be of any size suitable for coating using standard coating equipment. The tablet, pellet or granule core may be formulated for immediate release, controlled release or modified release, according to methods known in the art (see page 5). When the Agent is sprayed onto a pellet or granule core, the coated core may be further processed by processes known in the art and/or described herein, to form a pharmaceutical product (such as a capsule or tablet) (see page 3).

Mahajan et al. do not specifically teach the size requirements recited in claim 11. This deficiency is cured by the teachings of Yano et al.
Yano et al. teach a granular pharmaceutical composition for oral administration, comprising (1) atorvastatin or a pharmaceutically acceptable salt thereof, (2) a surfactant selected from the group consisting of sodium laurylsulfate and polyoxyethylene hydrogenated castor oil, and (3) a water-soluble polymer (see claim 1). The core used in the present invention is not particularly limited, so long as it can be a base capable of forming a pharmaceutical acceptable particle. The core is a base which constitutes the granular pharmaceutical composition of the present invention and is to be coated with the coating used in the present invention. The core is formed from a drug per se or pharmaceutical acceptable additives. A particle [for example, crystalline cellulose (particle) (sometimes referred to as microcrystalline cellulose), lactose-starch, or the like] may be used as the core. A drug alone, or a mixture of a drug and pharmaceutically acceptable additives may be used as the core. Known techniques may be used to prepare a particle consisting of one additive, or two or more additives in order to use the particle as the core. A particle of additives as an appropriate core may be sprayed with a solution or dispersion of a drug and a binder. The outward appearance of the particle may be in various forms such as a spherical shape or a cubic shape, so long as it is a pharmaceutically acceptable particle. Examples of the particle include lactose monohydrate, sodium chloride, crystalline cellulose [crystalline cellulose (particle), spherical core particles of crystalline cellulose] (for example, product name Celphere, Asahi Kasei Chemicals Corporation), purified sucrose spheres (for example, product name Nonpareil-103, Freund Corporation), sodium hydrogen carbonate, D-mannitol (for example, product name Nonpareil-108, Freund Corporation), magnesium hydroxide, magnesium carbonate, magnesium oxide, anhydrous dibasic calcium phosphate, magnesium aluminometasilicate, lactose-crystalline cellulose spheres (for example, product name Nonpareil-105, Freund Corporation), and sucrose-starch spheres (for example, product name Nonpareil-101, Freund Corporation); in another embodiment, crystalline cellulose, purified sucrose spheres, D-mannitol, magnesium hydroxide, lactose-crystalline cellulose spheres, and sucrose-starch spheres; and, in still another embodiment, crystalline cellulose (see paragraph 0068). Examples of the buffers include citric acid, succinic acid, fumaric acid, tartaric acid, ascorbic acid, and salts thereof; glutamic acid, glutamine, glycine, aspartic acid, alanine, arginine, and salts thereof; magnesium oxide, zinc oxide, magnesium hydroxide, phosphoric acid, boric acid, and salts thereof; and the like (paragraph 0080). The particle size of the core particle is not particularly limited, so long as it is within a pharmaceutically acceptable range. The particle size may be, for example, 1 micron to 1000 micron, 5 micron to 500 micron in another embodiment, and 10 micron to 300 micron in still another embodiment (paragraph 0069).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Mahajan et al. by following the method steps of opening a capsule comprising pellets or granules and the contents of the capsule are emptied onto soft food and are consumed with the food and the recitations of claim 2 because Barnes et al., Leland et al., and UKMi. clearly address the same steps as recited. Barnes et al. teach pharmaceuticals are associated with beads and administered with food, beverage or cosmetic to provide ease of administration to subjects with dysphagia (see abstract). Solid oral dosage forms (e.g. pills or tablets etc.) come in a variety of size, shapes, textures and coatings and are generally unpleasant and time consuming to administer, even for people who can manage to swallow them, due to size, stickiness, taste, aftertaste or frequency of administration. In people who have dysphagia, swallowing solid oral dosage forms may be vary painful, if not impossible (e.g. stroke patients) (page 1). In one embodiment, the composition is formulated to alleviate difficulty swallowing in a subject in need thereof. The subject in need thereof can be suffering from dysphagia. In certain embodiments, the composition is formulated to be safe and efficacious when administered to the subject in food, beverage or cosmetic. In other embodiments the compositions are designed for compatability with and stability in foodstuffs. The mouthfeel, taste, smell and/or texture of the food, beverage or cosmetic is generally not substantially changed from food, beverage or cosmetic not comprising the composition in the subject in need thereof (see page 2 summary of invention). The composition of claim 1 , wherein the active pharmaceutical ingredient is selected from the group consisting of nifedipine, metoprolol succinate, isosorbide mononitrate, furosemide, hydrochlorothiazide, diltiazem, verapamil, digoxin, enalapril, lisinopril, ramipril, amlodipine, theophylline, ferrous fumarate and gluconate, atorvastatin, rosuvastatin, levothyroxine, metformin, potassium chloride, trazodone, carbidopa/levodopa, gabapentin, carbamazepine, bupropion, olanzapine, chlorpromazine, valproic acid, clarithromycin, azithromycin, ciprofloxacin, amoxicillin, naproxen sodium, prednisone, acetaminophen, ibuprofen and ranitidine (see claim 44). Leland et al. teach according to some embodiments, the pharmaceutical composition can comprise any bitter tasting pharmaceutically active ingredient. Non-limiting examples of bitter pharmaceutical compounds include: acetaminophen, ampicillin, azithromycin, chlorpheniramine, cimetidine, dextromethorphan, diphenhydramine, erythromycin, ibuprofen, penicillin, phenylbutazone, pseudoephedrine, ranitidine, spironolactone statins (including, but not limited to, atorvastatin, cerivastatin, fluvastatin, lovastatin, mevastatin, pitavastatin, pravastatin, rosuvastatin, and simvastatin) and theophylline. UKMi teaches some patients are unable to take medicines in solid oral dosage forms because they have swallowing difficulties or feeding tubes. The choice of medicine for these patients should be made on individual basis taking into account the patient’s method of feeding, the practicalities of administration, product quality and cost (see summary). Some hard gelatin capsules can be opened and their contents mixed with water or administered with food. Some capsules may be too small to manipulate. Capsules should only be opened immediately before administration (see page 18). One of ordinary skill in the art would have been motivated to follow the recited steps because Barnes et al. clearly teach the use of beads or granules to be dispersed on food for administration. Barnes et al. teach that solid oral dosage forms (e.g. pills or tablets etc.) come in a variety of size, shapes, textures and coatings and are generally unpleasant and time consuming to administer, even for people who can manage to swallow them, due to size, stickiness, taste, aftertaste or frequency of administration. In people who have dysphagia, swallowing solid oral dosage forms may be vary painful, if not impossible (e.g. stroke patients) (page 1). In one embodiment, the composition is formulated to alleviate difficulty swallowing in a subject in need thereof. Barnes et al. teach rosuvastatin as one of the active types that can be administered with food while Leland et al. teach according to some embodiments, the pharmaceutical composition can comprise any bitter tasting pharmaceutically active ingredient. Non-limiting examples of bitter pharmaceutical compounds include: acetaminophen, ampicillin, azithromycin, chlorpheniramine, cimetidine, dextromethorphan, diphenhydramine, erythromycin, ibuprofen, penicillin, phenylbutazone, pseudoephedrine, ranitidine, spironolactone statins (including, but not limited to, atorvastatin, cerivastatin, fluvastatin, lovastatin, mevastatin, pitavastatin, pravastatin, rosuvastatin, and simvastatin) and theophylline. With regard to how the recited steps can be achieved UKMi teaches some patients are unable to take medicines in solid oral dosage forms because they have swallowing difficulties or feeding tubes. The choice of medicine for these patients should be made on individual basis taking into account the patient’s method of feeding, the practicalities of administration, product quality and cost (see summary). Some hard gelatin capsules can be opened and their contents mixed with water or administered with food. Some capsules may be too small to manipulate. Capsules should only be opened immediately before administration (see page 18). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Mahajan et al., Barnes et al., Leland et al., and UKMi because all of the references teach compositions containing rosuvastatin or other statins. With regard to the limitation of instant claim 4 and 8 since Mahajan et al. teach substantially identical or similar capsule and pellets respectively the capsules and the pellets would necessarily have similar property as recited in claims 4 and 8 respectively. With regard to the limitations of claims 5 and 7 the compositions of Mahajan et al. do not contain fine particles and water insoluble barrier coating.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Mahajan et al. by opening using a capsule opening device because Ray, II teach capsule opening devices for delivering active agents. One of ordinary skill in the art would have been motivated to using a capsule opening device because Ray, II teaches that more importantly, often times, with both over-the-counter medications and prescription medications, the need to open a capsule and utilize the powder inside that same capsule presents itself to a patient. The existing methodology to open capsules and collect the medication inside may involve the physical manipulation of the capsule and "opening" of the same by holding the capsule on opposite ends and twisting in opposite directions (on each side). Challenges to doing this type of physical manipulation of a capsule exist and include, but are not limited to: the patients' dexterity, disease states that patients' may have that would limit their ability to manipulate capsules (such as Parkinson's Disease or severe neuropathy), and/or variable sizes of capsules that make manipulation of the same too difficult. Conventional capsule opening techniques may have other drawbacks as well (see column 1, lines 26-42). Ray, II teaches a medicinal extractor that may open and empty pharmaceutical capsules of variable sizes. The medicinal extractor may have a cover that swings open to expose an interior chamber for a powder-filled medication capsule to be dropped into, and the cover may then be closed. The medicinal extractor may have squeezable side depressors on each side for manually squeezing or holding the capsule in place horizontally. Once closed, the cover may be pushed down to compress two components of the medicinal extractor that are moveable with respect to each other. As the moveable components compress, the cover may press the capsule downward onto a hollow piercing element. The hollow piercing element may puncture the capsule to allow medication within the capsule to fall through the hollow piercing element and into a collection chamber or onto a surface below the medicinal extractor for collection (see abstract). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Mahajan et al. and Ray, II because both references teach capsule based compositions.

It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Mahajan et al. by incorporating a taste masking coating because Creekmore et al. teach rosuvastatin calcium based pellet composition that can be coated with a taste masking agent.  Creekmore et al. teach pharmaceutical compositions and more particularly to a pharmaceutical composition containing bis[(E)-7-[4-(4-fluorophenyl)-6-isopropyl-2- [methyl(methylsulfonyl)amino]pyrimidin-5-yl]-(3R, 5S)-3,5-dihydroxyhept-6-enoic acid] calcium salt (of the formula I hereinafter, also known as rosuvastatin calcium and referred to hereinafter as "the Agent") and processes for their manufacture (see page 1). Therefore in a first aspect of the invention there is provided a pharmaceutical formulation comprising a rosuvastatin calcium containing layer spray coated onto a tablet, pellet or granule core, said rosuvastatin calcium containing layer comprising rosuvastatin calcium and a first coating polymer in a ratio of between approximately 1:8 to 2 :1. In this context "approximately" is to be understood to mean +/- 0.1. In one aspect, the Agent is sprayed onto a tablet core. In another aspect, the Agent is sprayed onto a pellet core. In a further aspect, the Agent is sprayed onto a granule core (see page 3). One of ordinary skill in the art would have been motivated to do so because Creekmore et al. teach in a substantially similar composition  additionally, other components may be added into the formulation for cosmetic or commercial purposes. For example a flavouring might be added in order to mask the taste of one or more component. Conveniently a flavouring may be added in the topcoat (see page 6). The tablet, pellet or granule core can be of any size suitable for coating using standard coating equipment. The tablet, pellet or granule core may be formulated for immediate release, controlled release or modified release, according to methods known in the art (see page 5). When the Agent is sprayed onto a pellet or granule core, the coated core may be further processed by processes known in the art and/or described herein, to form a pharmaceutical product (such as a capsule or tablet) (see page 3). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Mahajan et al. and Creekmore et al. because both references teach rosuvastatin calcium compositions.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Mahajan et al. by preparing pellets having particle sizes to achieve the recited intended effect of claim 11 because Yano et al. in a substantially similar composition comprising statin and buffering agents making granules with particle size that overlap the instant claimed ranges. Yano et al. teach a granular pharmaceutical composition for oral administration, comprising (1) atorvastatin or a pharmaceutically acceptable salt thereof, (2) a surfactant selected from the group consisting of sodium laurylsulfate and polyoxyethylene hydrogenated castor oil, and (3) a water-soluble polymer (see claim 1). The core used in the present invention is not particularly limited, so long as it can be a base capable of forming a pharmaceutical acceptable particle. The core is a base which constitutes the granular pharmaceutical composition of the present invention and is to be coated with the coating used in the present invention. The core is formed from a drug per se or pharmaceutical acceptable additives. A particle [for example, crystalline cellulose (particle) (sometimes referred to as microcrystalline cellulose), lactose-starch, or the like] may be used as the core. A drug alone, or a mixture of a drug and pharmaceutically acceptable additives may be used as the core. Known techniques may be used to prepare a particle consisting of one additive, or two or more additives in order to use the particle as the core. A particle of additives as an appropriate core may be sprayed with a solution or dispersion of a drug and a binder. The outward appearance of the particle may be in various forms such as a spherical shape or a cubic shape, so long as it is a pharmaceutically acceptable particle. Examples of the particle include lactose monohydrate, sodium chloride, crystalline cellulose [crystalline cellulose (particle), spherical core particles of crystalline cellulose] (for example, product name Celphere, Asahi Kasei Chemicals Corporation), purified sucrose spheres (for example, product name Nonpareil-103, Freund Corporation), sodium hydrogen carbonate, D-mannitol (for example, product name Nonpareil-108, Freund Corporation), magnesium hydroxide, magnesium carbonate, magnesium oxide, anhydrous dibasic calcium phosphate, magnesium aluminometasilicate, lactose-crystalline cellulose spheres (for example, product name Nonpareil-105, Freund Corporation), and sucrose-starch spheres (for example, product name Nonpareil-101, Freund Corporation); in another embodiment, crystalline cellulose, purified sucrose spheres, D-mannitol, magnesium hydroxide, lactose-crystalline cellulose spheres, and sucrose-starch spheres; and, in still another embodiment, crystalline cellulose (see paragraph 0068). Examples of the buffers include citric acid, succinic acid, fumaric acid, tartaric acid, ascorbic acid, and salts thereof; glutamic acid, glutamine, glycine, aspartic acid, alanine, arginine, and salts thereof; magnesium oxide, zinc oxide, magnesium hydroxide, phosphoric acid, boric acid, and salts thereof; and the like (paragraph 0080). The particle size of the core particle is not particularly limited, so long as it is within a pharmaceutically acceptable range. The particle size may be, for example, 1 micron to 1000 micron, 5 micron to 500 micron in another embodiment, and 10 micron to 300 micron in still another embodiment (paragraph 0069). One of ordinary skill in the art would have been motivated to prepare the composition comprising statins and buffering agents having particle size with the intended effects of claim 11 because Yano et al. teach that the particle size of the core particle is not particularly limited, so long as it is within a pharmaceutically acceptable range. The particle size may be, for example, 1 micron to 1000 micron, 5 micron to 500 micron in another embodiment, and 10 micron to 300 micron in still another embodiment (paragraph 0069). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Mahajan et al. and Yano et al. because both references teach similar compositions containing statins, osmotic modifiers and stabilizers.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues Various assertions made in the office action as reproduced above and the combination of prior art appears to be merely a hindsight bias, such as using of an applicant’s disclosure as a blueprint to reconstruct the claimed invention from isolated pieces of the prior art. This contravenes the statutory mandate of Section 103 which requires judging obviousness at the point in time when the invention was made (or, for applications governed by the post-AIA  version of Section 103, just before the filing date). See Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988). The inventor’s own path itself never leads to a conclusion of obviousness because that is hindsight.
The above assertions are not found persuasive because the examiner provided the underlining motivations why the references of record render the instantly claimed invention obvious. The examiner did not use applicant’s disclosure as a blue print rather with the broadest reasonable interpretation examined the claims. Additionally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that the present invention has provided a solution to the problem of patients facing difficulty in swallowing, can now take the medication by sprinkling the multiparticulate formulation on food (and still remain stable up to 60 minutes), without any burden on the patient. (Significant Stability Aspect achieved through present formulation).
 - This feature is particularly advantageous for patients having dysphagia or swallowing difficulty.
- Thus the present inventors have developed: A Method of treating hyperlipidemia, mixed dyslipidemia, hypertriglyceridemia or other hypercholesterolemia, to a patient in need thereof using a capsule composition comprising pellets or granules of rosuvastatin or a pharmaceutically acceptable salt there of that are enabled to be sprinkled onto soft foods or liquids to ease the administration with minimal or no impact on the stability and bioavailability (or dissolution) of Rosuvastatin. Thus can be used in effectively without compromising on therapy and stability.
- Additionally in the claimed method of treatment the said sprinkle formulation of
rosuvastatin is also enabled to be administered through Naso-Gastric tubes (NGT administration) due to smaller size and stability of formulation even in contact with liquid or solution. (specifically useful in ICU or unconscious patients)
- All these feature are technical advantage of the presently claimed invention over prior art non-sprinkle formulations such as convention tablets or capsule.
The above assertions are not found persuasive because the above technical problem and the mechanism in which it can be solved as claimed are addressed by the prior art of record. The examiner maintains from the teachings of the references It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Mahajan et al. by following the method steps of opening a capsule comprising pellets or granules and the contents of the capsule are emptied onto soft food and are consumed with the food and the recitations of claim 2 because Barnes et al., Leland et al., and UKMi. clearly address the same steps as recited. Barnes et al. teach pharmaceuticals are associated with beads and administered with food, beverage or cosmetic to provide ease of administration to subjects with dysphagia (see abstract). Solid oral dosage forms (e.g. pills or tablets etc.) come in a variety of size, shapes, textures and coatings and are generally unpleasant and time consuming to administer, even for people who can manage to swallow them, due to size, stickiness, taste, aftertaste or frequency of administration. In people who have dysphagia, swallowing solid oral dosage forms may be vary painful, if not impossible (e.g. stroke patients) (page 1). In one embodiment, the composition is formulated to alleviate difficulty swallowing in a subject in need thereof. The subject in need thereof can be suffering from dysphagia. In certain embodiments, the composition is formulated to be safe and efficacious when administered to the subject in food, beverage or cosmetic. In other embodiments the compositions are designed for compatability with and stability in foodstuffs. The mouthfeel, taste, smell and/or texture of the food, beverage or cosmetic is generally not substantially changed from food, beverage or cosmetic not comprising the composition in the subject in need thereof (see page 2 summary of invention). The composition of claim 1 , wherein the active pharmaceutical ingredient is selected from the group consisting of nifedipine, metoprolol succinate, isosorbide mononitrate, furosemide, hydrochlorothiazide, diltiazem, verapamil, digoxin, enalapril, lisinopril, ramipril, amlodipine, theophylline, ferrous fumarate and gluconate, atorvastatin, rosuvastatin, levothyroxine, metformin, potassium chloride, trazodone, carbidopa/levodopa, gabapentin, carbamazepine, bupropion, olanzapine, chlorpromazine, valproic acid, clarithromycin, azithromycin, ciprofloxacin, amoxicillin, naproxen sodium, prednisone, acetaminophen, ibuprofen and ranitidine (see claim 44). Leland et al. teach according to some embodiments, the pharmaceutical composition can comprise any bitter tasting pharmaceutically active ingredient. Non-limiting examples of bitter pharmaceutical compounds include: acetaminophen, ampicillin, azithromycin, chlorpheniramine, cimetidine, dextromethorphan, diphenhydramine, erythromycin, ibuprofen, penicillin, phenylbutazone, pseudoephedrine, ranitidine, spironolactone statins (including, but not limited to, atorvastatin, cerivastatin, fluvastatin, lovastatin, mevastatin, pitavastatin, pravastatin, rosuvastatin, and simvastatin) and theophylline. UKMi teaches some patients are unable to take medicines in solid oral dosage forms because they have swallowing difficulties or feeding tubes. The choice of medicine for these patients should be made on individual basis taking into account the patient’s method of feeding, the practicalities of administration, product quality and cost (see summary). Some hard gelatin capsules can be opened and their contents mixed with water or administered with food. Some capsules may be too small to manipulate. Capsules should only be opened immediately before administration (see page 18). One of ordinary skill in the art would have been motivated to follow the recited steps because Barnes et al. clearly teach the use of beads or granules to be dispersed on food for administration. Barnes et al. teach that solid oral dosage forms (e.g. pills or tablets etc.) come in a variety of size, shapes, textures and coatings and are generally unpleasant and time consuming to administer, even for people who can manage to swallow them, due to size, stickiness, taste, aftertaste or frequency of administration. In people who have dysphagia, swallowing solid oral dosage forms may be vary painful, if not impossible (e.g. stroke patients) (page 1). In one embodiment, the composition is formulated to alleviate difficulty swallowing in a subject in need thereof. Barnes et al. teach rosuvastatin as one of the active types that can be administered with food while Leland et al. teach according to some embodiments, the pharmaceutical composition can comprise any bitter tasting pharmaceutically active ingredient. Non-limiting examples of bitter pharmaceutical compounds include: acetaminophen, ampicillin, azithromycin, chlorpheniramine, cimetidine, dextromethorphan, diphenhydramine, erythromycin, ibuprofen, penicillin, phenylbutazone, pseudoephedrine, ranitidine, spironolactone statins (including, but not limited to, atorvastatin, cerivastatin, fluvastatin, lovastatin, mevastatin, pitavastatin, pravastatin, rosuvastatin, and simvastatin) and theophylline. With regard to how the recited steps can be achieved UKMi teaches some patients are unable to take medicines in solid oral dosage forms because they have swallowing difficulties or feeding tubes. The choice of medicine for these patients should be made on individual basis taking into account the patient’s method of feeding, the practicalities of administration, product quality and cost (see summary). Some hard gelatin capsules can be opened and their contents mixed with water or administered with food. Some capsules may be too small to manipulate. Capsules should only be opened immediately before administration (see page 18). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Mahajan et al., Barnes et al., Leland et al., and UKMi because all of the references teach compositions containing rosuvastatin or other statins. With regard to the limitation of instant claim 4 and 8 since Mahajan et al. teach substantially identical or similar capsule and pellets respectively the capsules and the pellets would necessarily have similar property as recited in claims 4 and 8 respectively. With regard to the limitations of claims 5 and 7 the compositions of Mahajan et al. do not contain fine particles and water insoluble barrier coating. 
It must be noticed that applicant is not arguing the merits and the contents of the references and where the examiner erred. 
Applicant argues there is a technical difficulty to achieving Smaller in size; (incorporating lesser excipients),  can be sprinkled (due to smaller size & stability), and can be easily swallowed; Stable for long period and under stress of humidity / temperature despite being small; Stable even after sprinkling on food/drinks (longer contact time with food item / water); This was definitely needed based on existing unmet need and achieving so was difficult in view of technical difficulties associated with Rosuvastatin. However the inventors in the present invention were able to solve the technical problem by providing a sprinkle formulation of rosuvastatin as provided in the presently claimed method of treatment.
The above assertions are not found persuasive because the examiner continue to maintain that both the problems that applicant allege and the solutions to solve them are clearly recognized and addressed by the combination teachings of the references as shown above which are incorporated herein by reference. It must be noticed that applicant is not arguing the merits and the contents of the references and where the examiner erred. 
Applicant argues none of the cited reference Mahajan or Creekmore or Yano were able to suggest preparation of such capsule formulation comprising pellets or granules of rosuvastatin which can be sprinkled on food for treating hyperlipidemia, without compromising on the stability of the formulation and still keeping the size of the formulation (0.4 to 0.8 mm) which additionally adds to advantage of such therapeutic administration whereby the formulation escapes mastication or chewing or can be given through NGT tubes for unconscious patients. The mere disclosure of tablets of Rosuvastatin or convention tablets or capsules of cited reference does not enable a person skilled in the art to arrive at the present invention method of treatment using the stable composition. The additional newly cited references viz. Barnes, Leland and UKMi, wherein both Barnes and Leland are not even enabling disclosure and related to completely different field and the UKMi which only discloses that there is a problem with dysphagia patient and are unable to take conventional formulation and teaches that alternatively the can follow method steps of opening capsule and emptying the content on soft food (suitable for patient with swallowing difficulty) but they are silent about stability of the formulation or how such stability can be achieved.
The above assertions are not found persuasive because of the same reasons that are outlined in the prima facie argument section which is incorporated by reference herein. Applicant has not provided any objective evidence why Barnes and Leland are not enabling disclosures. A patent is considered enabled unless applicant provides persuasive objective evidence why those patents are not enabled. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Mahajan et al. by following the method steps of opening a capsule comprising pellets or granules and the contents of the capsule are emptied onto soft food and are consumed with the food and the recitations of claim 2 because Barnes et al., Leland et al., and UKMi. clearly address the same steps as recited. Barnes et al. teach pharmaceuticals are associated with beads and administered with food, beverage or cosmetic to provide ease of administration to subjects with dysphagia (see abstract). Solid oral dosage forms (e.g. pills or tablets etc.) come in a variety of size, shapes, textures and coatings and are generally unpleasant and time consuming to administer, even for people who can manage to swallow them, due to size, stickiness, taste, aftertaste or frequency of administration. In people who have dysphagia, swallowing solid oral dosage forms may be vary painful, if not impossible (e.g. stroke patients) (page 1). In one embodiment, the composition is formulated to alleviate difficulty swallowing in a subject in need thereof. The subject in need thereof can be suffering from dysphagia. In certain embodiments, the composition is formulated to be safe and efficacious when administered to the subject in food, beverage or cosmetic. In other embodiments the compositions are designed for compatability with and stability in foodstuffs. The mouthfeel, taste, smell and/or texture of the food, beverage or cosmetic is generally not substantially changed from food, beverage or cosmetic not comprising the composition in the subject in need thereof (see page 2 summary of invention). The composition of claim 1 , wherein the active pharmaceutical ingredient is selected from the group consisting of nifedipine, metoprolol succinate, isosorbide mononitrate, furosemide, hydrochlorothiazide, diltiazem, verapamil, digoxin, enalapril, lisinopril, ramipril, amlodipine, theophylline, ferrous fumarate and gluconate, atorvastatin, rosuvastatin, levothyroxine, metformin, potassium chloride, trazodone, carbidopa/levodopa, gabapentin, carbamazepine, bupropion, olanzapine, chlorpromazine, valproic acid, clarithromycin, azithromycin, ciprofloxacin, amoxicillin, naproxen sodium, prednisone, acetaminophen, ibuprofen and ranitidine (see claim 44). Leland et al. teach according to some embodiments, the pharmaceutical composition can comprise any bitter tasting pharmaceutically active ingredient. Non-limiting examples of bitter pharmaceutical compounds include: acetaminophen, ampicillin, azithromycin, chlorpheniramine, cimetidine, dextromethorphan, diphenhydramine, erythromycin, ibuprofen, penicillin, phenylbutazone, pseudoephedrine, ranitidine, spironolactone statins (including, but not limited to, atorvastatin, cerivastatin, fluvastatin, lovastatin, mevastatin, pitavastatin, pravastatin, rosuvastatin, and simvastatin) and theophylline. UKMi teaches some patients are unable to take medicines in solid oral dosage forms because they have swallowing difficulties or feeding tubes. The choice of medicine for these patients should be made on individual basis taking into account the patient’s method of feeding, the practicalities of administration, product quality and cost (see summary). Some hard gelatin capsules can be opened and their contents mixed with water or administered with food. Some capsules may be too small to manipulate. Capsules should only be opened immediately before administration (see page 18). One of ordinary skill in the art would have been motivated to follow the recited steps because Barnes et al. clearly teach the use of beads or granules to be dispersed on food for administration. Barnes et al. teach that solid oral dosage forms (e.g. pills or tablets etc.) come in a variety of size, shapes, textures and coatings and are generally unpleasant and time consuming to administer, even for people who can manage to swallow them, due to size, stickiness, taste, aftertaste or frequency of administration. In people who have dysphagia, swallowing solid oral dosage forms may be vary painful, if not impossible (e.g. stroke patients) (page 1). In one embodiment, the composition is formulated to alleviate difficulty swallowing in a subject in need thereof. Barnes et al. teach rosuvastatin as one of the active types that can be administered with food while Leland et al. teach according to some embodiments, the pharmaceutical composition can comprise any bitter tasting pharmaceutically active ingredient. Non-limiting examples of bitter pharmaceutical compounds include: acetaminophen, ampicillin, azithromycin, chlorpheniramine, cimetidine, dextromethorphan, diphenhydramine, erythromycin, ibuprofen, penicillin, phenylbutazone, pseudoephedrine, ranitidine, spironolactone statins (including, but not limited to, atorvastatin, cerivastatin, fluvastatin, lovastatin, mevastatin, pitavastatin, pravastatin, rosuvastatin, and simvastatin) and theophylline. With regard to how the recited steps can be achieved UKMi teaches some patients are unable to take medicines in solid oral dosage forms because they have swallowing difficulties or feeding tubes. The choice of medicine for these patients should be made on individual basis taking into account the patient’s method of feeding, the practicalities of administration, product quality and cost (see summary). Some hard gelatin capsules can be opened and their contents mixed with water or administered with food. Some capsules may be too small to manipulate. Capsules should only be opened immediately before administration (see page 18). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Mahajan et al., Barnes et al., Leland et al., and UKMi because all of the references teach compositions containing rosuvastatin or other statins. With regard to the limitation of instant claim 4 and 8 since Mahajan et al. teach substantially identical or similar capsule and pellets respectively the capsules and the pellets would necessarily have similar property as recited in claims 4 and 8 respectively. With regard to the limitations of claims 5 and 7 the compositions of Mahajan et al. do not contain fine particles and water insoluble barrier coating. 
Applicant continues to argue that since UKMi discloses different types of drugs All the above pointers from UKMi clearly suggest that statins are not meant to be administered with food/liquid, a POSITA will acknowledge that statins are hydrophobic /lipophilic drugs and are less soluble in water and also have stability issue being sensitive to heat and humidity. So as such UKMi even acknowledges that the present invention is inventive in providing a technical solution to an unmet need i.e. using licensed product in an unlicensed manner, which by the present method can be used in a licensed manner by providing a stable sprinkle formulation which without any stability issue / without compromising the efficacy /dissolution of the formulation can be administered with soft food.
The above assertions are not found persuasive because one of ordinary skill in the art knowing the problems from the teachings of Barnes et al. and Leland et al. would have looked for potential solutions including UKMi to deliver rosuvastatin. As indicated the flow is Barnes et al. teach pharmaceuticals are associated with beads and administered with food, beverage or cosmetic to provide ease of administration to subjects with dysphagia (see abstract). Solid oral dosage forms (e.g. pills or tablets etc.) come in a variety of size, shapes, textures and coatings and are generally unpleasant and time consuming to administer, even for people who can manage to swallow them, due to size, stickiness, taste, aftertaste or frequency of administration. In people who have dysphagia, swallowing solid oral dosage forms may be vary painful, if not impossible (e.g. stroke patients) (page 1). In one embodiment, the composition is formulated to alleviate difficulty swallowing in a subject in need thereof. The subject in need thereof can be suffering from dysphagia. In certain embodiments, the composition is formulated to be safe and efficacious when administered to the subject in food, beverage or cosmetic. In other embodiments the compositions are designed for compatability with and stability in foodstuffs. The mouthfeel, taste, smell and/or texture of the food, beverage or cosmetic is generally not substantially changed from food, beverage or cosmetic not comprising the composition in the subject in need thereof (see page 2 summary of invention). The composition of claim 1 , wherein the active pharmaceutical ingredient is selected from the group consisting of nifedipine, metoprolol succinate, isosorbide mononitrate, furosemide, hydrochlorothiazide, diltiazem, verapamil, digoxin, enalapril, lisinopril, ramipril, amlodipine, theophylline, ferrous fumarate and gluconate, atorvastatin, rosuvastatin, levothyroxine, metformin, potassium chloride, trazodone, carbidopa/levodopa, gabapentin, carbamazepine, bupropion, olanzapine, chlorpromazine, valproic acid, clarithromycin, azithromycin, ciprofloxacin, amoxicillin, naproxen sodium, prednisone, acetaminophen, ibuprofen and ranitidine (see claim 44).
Leland et al. teach according to some embodiments, the pharmaceutical composition can comprise any bitter tasting pharmaceutically active ingredient. Non-limiting examples of bitter pharmaceutical compounds include: acetaminophen, ampicillin, azithromycin, chlorpheniramine, cimetidine, dextromethorphan, diphenhydramine, erythromycin, ibuprofen, penicillin, phenylbutazone, pseudoephedrine, ranitidine, spironolactone statins (including, but not limited to, atorvastatin, cerivastatin, fluvastatin, lovastatin, mevastatin, pitavastatin, pravastatin, rosuvastatin, and simvastatin) and theophylline.
While UKMi teaches some patients are unable to take medicines in solid oral dosage forms because they have swallowing difficulties or feeding tubes. The choice of medicine for these patients should be made on individual basis taking into account the patient’s method of feeding, the practicalities of administration, product quality and cost (see summary). Some hard gelatin capsules can be opened and their contents mixed with water or administered with food. Some capsules may be too small to manipulate. Capsules should only be opened immediately before administration (see page 18).
Applicant argues the present invention provides a solution to the technical problem unmet medical need. Applicants respectfully submit that a skilled artisan would not be motivated, based on the suggestions of Mahajan, to use an alkaline earth metal stabilizer in a rosuvastatin sprinkle composition as presently claimed. Furthermore Mahajan is silent about a sprinkle formulation, it also silent about the actual stability of the composition taught therein or the stability data. Further on seeing the examples 1-6 (table 1) of Mahajan it is apparent that it uses various (laundry list of excipients) and the size of final formulation which is actually a compressed tablet is obviously larger and such larger formulation are difficult to swallow, nevertheless the Mahajan composition is not a sprinkle formulation and the only alternative a patient or end user with dysphagia will have (based on UKMi) to crush the tablet and spread it on food. Therefore the combination of Mahajan with UKMi fails to teach the present invention method of treatment and to arrive at the present invention a POSITA have to at least make the following modifications to the teachings of Mahajan to arrive at the present invention:
The above assertions are not found persuasive because "[a]bsent a showing of a long-felt need or the failure of others, the mere passage of time without the claimed invention is not evidence of nonobviousness." 392 F.3d at 1324-25, 73 USPQ2d at 1229-30. See also In re Brandt, 886 F.3d 1171, 1178, 126 USPQ2d 1079, 1083-1084 (Fed. Cir. 2018). Applicant neither provided any evidence a long-felt need or the failure of others with objective evidence not a mere statement. The utilization of multiparticulate based formulations for statins is well known in the art and applicant is not the first one to invent the concept. The use of also magnesium oxide as stabilizer for statins is conventionally known (see for instance US Patent 5030447) and Yano et al. as described above. For sodium citrate see Mahajan et al.
Applicant argues that multiparticulate sprinkle dosage form, wherein the drug is present within the coating inside the pellet/granule and is coated with the coating layer, whereas Creekmore et al., contrarily discloses a completely opposite composition wherein the drug is in coating layer and the core is inert. Such dosage form is not at all suggesting a sprinkle formulation further even if such formulation is sprinkled or taken with food is not at all suitable for the intended purpose as there are lot of chances for a person or patient consuming such dosage form of Creekmore et al., to chew the tablets/pellets and here as the drug is in coat it will immediately release the content (including the bitter taste) and will fail the whole purpose of the release as presently achieved.
The above assertions are not found persuasive multiparticulate sprinkle dosage form, wherein the drug is present within the coating inside the pellet/granule and is coated with the coating layer is not a claimed limitation in claim 1.In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., multiparticulate sprinkle dosage form, wherein the drug is present within the coating inside the pellet/granule and is coated with the coating layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues in Yano and wherein the actual particle size of the formulation is disclosed which is much lower for instance Example 1 — 194 um, Example 2 — 182 um, Example 4 — 178 um, Example 5 — 178 um, Example 6 — 171 um, Example 10 — 201 um, Example 12 — 177um, So the actual particle size of the granules of the surfactant based TABLET of ATORVASTATIN as disclosed in Yano (Examples 1-17) is less than 0.3 mm, so at least for the above reason the Yano disclosure related to tablet does not enable or motivates a person skilled in the art to achieve a stable sprinkle formulation (pellets or granules in a characteristic size range of 0.4 mm to 0.8 mm) for filling in capsule for use in a method of treating hyperlipidemia, mixed dyslipidemia, hypertriglyceridemia in patients by administering the sprinkle formulation by opening the capsules and administering with soft food without compromising the safety and efficacy of the sprinkle formulation. Further mere disclosure of particles size does not motivate a skilled artisan to prepare a sprinkle formulation based on Mahajan disclosure, as the disclosure is teaching away from present invention. And avoiding critical components of present invention as claimed i.e. alkaline earth metal stabilizer and osmotic release modifier (inorganic salt of monovalent cation) the claimed sprinkle formulation of Rosuvastatin cannot be achieved.
The above assertions are not found persuasive because it would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Mahajan et al. by preparing pellets having particle sizes to achieve the recited intended effect of claim 11 because Yano et al. in a substantially similar composition comprising statin and buffering agents making granules with particle size that overlap the instant claimed ranges. Yano et al. teach a granular pharmaceutical composition for oral administration, comprising (1) atorvastatin or a pharmaceutically acceptable salt thereof, (2) a surfactant selected from the group consisting of sodium laurylsulfate and polyoxyethylene hydrogenated castor oil, and (3) a water-soluble polymer (see claim 1). The core used in the present invention is not particularly limited, so long as it can be a base capable of forming a pharmaceutical acceptable particle. The core is a base which constitutes the granular pharmaceutical composition of the present invention and is to be coated with the coating used in the present invention. The core is formed from a drug per se or pharmaceutical acceptable additives. A particle [for example, crystalline cellulose (particle) (sometimes referred to as microcrystalline cellulose), lactose-starch, or the like] may be used as the core. A drug alone, or a mixture of a drug and pharmaceutically acceptable additives may be used as the core. Known techniques may be used to prepare a particle consisting of one additive, or two or more additives in order to use the particle as the core. A particle of additives as an appropriate core may be sprayed with a solution or dispersion of a drug and a binder. The outward appearance of the particle may be in various forms such as a spherical shape or a cubic shape, so long as it is a pharmaceutically acceptable particle. Examples of the particle include lactose monohydrate, sodium chloride, crystalline cellulose [crystalline cellulose (particle), spherical core particles of crystalline cellulose] (for example, product name Celphere, Asahi Kasei Chemicals Corporation), purified sucrose spheres (for example, product name Nonpareil-103, Freund Corporation), sodium hydrogen carbonate, D-mannitol (for example, product name Nonpareil-108, Freund Corporation), magnesium hydroxide, magnesium carbonate, magnesium oxide, anhydrous dibasic calcium phosphate, magnesium aluminometasilicate, lactose-crystalline cellulose spheres (for example, product name Nonpareil-105, Freund Corporation), and sucrose-starch spheres (for example, product name Nonpareil-101, Freund Corporation); in another embodiment, crystalline cellulose, purified sucrose spheres, D-mannitol, magnesium hydroxide, lactose-crystalline cellulose spheres, and sucrose-starch spheres; and, in still another embodiment, crystalline cellulose (see paragraph 0068). Examples of the buffers include citric acid, succinic acid, fumaric acid, tartaric acid, ascorbic acid, and salts thereof; glutamic acid, glutamine, glycine, aspartic acid, alanine, arginine, and salts thereof; magnesium oxide, zinc oxide, magnesium hydroxide, phosphoric acid, boric acid, and salts thereof; and the like (paragraph 0080). The particle size of the core particle is not particularly limited, so long as it is within a pharmaceutically acceptable range. The particle size may be, for example, 1 micron to 1000 micron, 5 micron to 500 micron in another embodiment, and 10 micron to 300 micron in still another embodiment (paragraph 0069). One of ordinary skill in the art would have been motivated to prepare the composition comprising statins and buffering agents having particle size with the intended effects of claim 11 because Yano et al. teach that the particle size of the core particle is not particularly limited, so long as it is within a pharmaceutically acceptable range. The particle size may be, for example, 1 micron to 1000 micron, 5 micron to 500 micron in another embodiment, and 10 micron to 300 micron in still another embodiment (paragraph 0069). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Mahajan et al. and Yano et al. because both references teach similar compositions containing statins, osmotic modifiers and stabilizers.
Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619